DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered. 

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Aitken et al. (US 20050263850 A1) in view of Disney et al. (US 20080213972 A1).
Regarding independent claim 1, Aitken et al. teach “A semiconductor device (fig. 1-2; ¶¶ 0021-0025), comprising:
a semiconductor layer (15, fig. 1; ¶ 0021) ……;
a first semiconductor portion (25) of a second conductivity type (n+) provided in the semiconductor layer (15);
a first conductive member (13) having an upper end reaching an upper surface of the semiconductor layer (15) and a lower end connected to the first semiconductor portion (25), wherein the shape of the first conductive member (13) is a planar shape that extends in a first direction (X) and a second direction (Y) that is perpendicular to the first direction (X);
a second conductive member (13) having an upper end reaching the upper surface of the semiconductor layer (15) and a lower end connected to the first semiconductor portion (25), wherein the second conductive member (13) is a planar shape that is substantially the same shape as the first conductive member (13, fig. 1-2), and the second conductive member (13) extends in the first direction (X) and the second direction (Y);
a first insulating film (14) covering a side surface of the first conductive member (13) to electrically isolate the first conductive member (13) from the semiconductor layer (15); and
a second insulating film (14) covering a side surface of the second conductive member (13) to electrically isolate the second conductive member (13) from the semiconductor layer (15),
wherein a length  of each of the first conductive member (13) and the second conductive member (13) in the first direction (X) is greater than a total of a length of the first conductive member in a third direction (Z), a distance between the first conductive member (13) and the second conductive member (13) in the third direction (Z), and a length of the second conductive member (13) in the third direction (Z), the third direction (Z) being parallel to the upper surface of the semiconductor layer (15) and perpendicular to both the first (X) and second directions, and


    PNG
    media_image1.png
    894
    620
    media_image1.png
    Greyscale


However, Disney et al. teach a similar structure (fig. 10F-10G), wherein the semiconductor layer (741) of a first conductivity type (P).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Aitken et al. and Disney et al. to dope the substrate with the first conductivity type (opposite doping type of the semiconductor portion) according to the teachings of Disney et al. as this is conventional in the related field. See Disney et al., ¶ 0006, ¶ 0010, ¶ 0014 etc.

Regarding independent claim 19, Aitken et al. teach “A semiconductor device (fig. 1-2; ¶¶ 0021-0025), comprising:
a semiconductor layer (15, fig. 1; ¶ 0021) ……;
a plurality of semiconductor portions (25) of a second conductivity type (n+) provided in the semiconductor layer (15), the plurality of semiconductor portions (25) being arranged in a matrix configuration when viewed along a first direction (X) that is perpendicular to an upper surface of the semiconductor layer (25);
a plurality of pairs of first and second conductive members (13/12a, 12b..12n), each having an upper end reaching the upper surface of the semiconductor layer (15) and a lower end connected to one of the plurality of semiconductor portions (25);
a plurality of first insulating films (14), each covering a side surface of one of the first conductive members (13);
a plurality of second insulating films (14), each covering a side surface of one of the second conductive members (13);

a second wiring (60, fig. 4; ¶ 0031) serially connecting upper ends of first conductive members (14) to upper ends of second conductive members (14) for first and second conductive members that have lower ends respectively connected to two of the semiconductor portions that are adjacent in a third direction (Z) that is perpendicular to the first and second directions,
wherein, in each pair of first and second conductive members, a length from the upper end to the lower end of the first conductive member (13) is greater than a total of a length of the first conductive member (13), a distance between the first conductive member and the second conductive member, and a length of the second conductive member in the second direction (Y).
But Aitken et al. are silent upon the provision of wherein the semiconductor layer of a first conductivity type.
However, Disney et al. teach a similar structure (fig. 10F-10G), wherein the semiconductor layer (741) of a first conductivity type (P).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Aitken et al. and Disney et al. to dope the substrate with the first conductivity type (opposite doping type of the semiconductor portion) according to the teachings of Disney et al. as this is conventional in the related field. See Disney et al., ¶ 0006, ¶ 0010, ¶ 0014 etc.

Regarding claim 2, Aitken et al. and Disney et al. further teach the semiconductor device according to claim 1, further comprising: a first contact (30, TaN, ¶ 0022, Aitken et al.) which is provided on the semiconductor layer (15), is connected to the upper end of the first conductive member (13), and has a resistivity lower than a resistivity of the first conductive member (doped polysilicon).

Regarding claim 3, Aitken et al. and Disney et al. further teach the semiconductor 3 device according to claim 1, wherein the first conductive member (13, Aitken et al.) and the second conductive member (13) include silicon (Polysilicon, ¶ 0021).

Regarding claims 6 and 24, Aitken et al. and Disney et al. further teach the semiconductor device according to claim 1, wherein the first conductivity type is a p-type (Disney et al., ¶ 0107), and the second conductivity type is an n-type (Aitken et al., ¶ 0021).

Regarding claims 7 and 25, Aitken et al. and Disney et al. further teach, the semiconductor device according to claim 1, wherein the first conductivity type is an n-type and the second conductivity type is a p-type (Disney et al., ¶ 0117).

Regarding claim 8, Aitken et al. and Disney et al. further teach, the semiconductor device according to claim 1, further comprising:
a second semiconductor portion 25 (Aitken et al., fig. 1) of the second conductivity type (N) provided in the semiconductor layer 15 and separated from the first semiconductor portion 25;
a third conductive member 13 having an upper end reaching the upper surface of the semiconductor layer 15 and a lower end connected to the second semiconductor portion 25;

a wiring 30 serially connecting (electrically) the upper end of the second conductive member (13) to the upper end of the third conductive member (13).

Regarding claim 22, Aitken et al. and Disney et al. further teach the semiconductor device according to claim 19, further comprising: a plurality of first contacts (30, TaN, ¶ 0022, Aitken et al.) which are each provided on the semiconductor layer (15), are each connected to the upper end of one of the first conductive members (13), and each have a resistivity lower than a resistivity of the one of the first conductive members (doped polysilicon).

Regarding claim 23, Aitken et al. and Disney et al. further teach the semiconductor device according to claim 19, wherein all of the first conductive members (13, Aitken et al.) and the second conductive members (13) include silicon (Polysilicon, ¶ 0021).

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817